     Case 2:18-cv-02430-JAM-AC Document 41 Filed 11/02/20 Page 1 of 6

     David R. Markham (SBN 071814)
 1 dmarkham@markham-law.com
     Maggie Realin (SBN 263639)
 2 mrealin@markham-law.com
     Lisa Brevard (SBN 323391)
 3 lbrevard@markham-law.com
     THE MARKHAM LAW FIRM
 4 750 B Street, Suite 1950
     San Diego, California 92101
 5 Telephone: (619) 399-3995; Facsimile: (619) 615-2067

 6 Attorneys for Plaintiff Swayzer on behalf of herself and all others similarly situated
     [Additional counsel listed on the next page]
 7
     Maria C. Rodriguez (SBN 194201)
 8 mcrodriguez@mwe.com
     Christopher A. Braham (SBN 293367)
 9 cbraham@mwe.com
     MCDERMOTT WILL & EMERY LLP
10 2049 Century Park East, Suite 3200
     Los Angeles, CA 90067-3206
11 Telephone: +1 310 277 4110
     Facsimile: +1 310 277 4730
12

13 Attorneys for Defendant

14
                      UNITED STATES DISTRICT COURT
15
                 FOR THE EASTERN DISTRICT OF CALIFORNIA
16
   ROBIN SWAYZER, an individual, on             Case No. 2:18-cv-02430-JAM-AC
17
   behalf of herself and all others similarly   CLASS ACTION
18 situated                                     Action Filed: June 18, 2018
19
                        Plaintiff,              JOINT STIPULATION TO
20                                              REMAND THE CASE FOR
                        v.                      SETTLEMENT APPROVAL
21
                                                PURPOSES AND ORDER
22 CIRCLE K STORES, INC., a Texas
     corporation; and DOES 1 to 25, inclusive, Court Room:          6
23

24                                              Judge:       Hon. John A. Mendez
                        Defendants
25

26

27

28

                             Case No. 2:18-cv-02430-JAM-AC
     Joint Stipulation to Remand the Case for Settlement Approval Purposes and Order
     Case 2:18-cv-02430-JAM-AC Document 41 Filed 11/02/20 Page 2 of 6


 1 Walter L. Haines (SBN 71075)
     UNITED EMPLOYEES LAW GROUP
 2 walter@whaines.com
     5500 Bolsa Avenue, Suite 201
 3 Huntington Beach, CA 92549
     (310) 234-5678 / Fax: (562) 256-1006
 4
     Attorneys for Plaintiff
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             Case No. 2:18-cv-02430-JAM-AC
     Joint Stipulation to Remand the Case for Settlement Approval Purposes and Order
     Case 2:18-cv-02430-JAM-AC Document 41 Filed 11/02/20 Page 3 of 6


 1        Plaintiff ROBIN SWAYZER (“Plaintiff”) and Defendant CIRCLE K
 2 STORES, INC. (“Defendant”) (collectively “the Parties”), respectfully submit this

 3 Joint Stipulation to Remand this Case to the Superior Court of California, County of

 4 Sacramento, for purposes of the approval of a global class settlement agreement,

 5 reached in principle between Plaintiff in this action, plaintiffs in three other

 6 class/representative actions against Defendant, and Defendant. This Joint Stipulation

 7 is made based on the following basis:

 8        WHEREAS, on June 18, 2018, Plaintiff filed this action on behalf of herself
 9 and other Customer Service Representatives in Sacramento Superior Court, Case No.

10 34-2018-00234999. Plaintiff amended her complaint to add a cause of action for

11 violations of Private Attorneys General Act (“PAGA”) on July 31, 2018.

12        WHEREAS, on September 4, 2018, Defendant removed this action to this
13 Court under CAFA, 28 U.S.C sections 1332, 1446 and 1453.

14        WHEREAS, subsequently, three other similar class/representative actions were
15 filed against Circle K in different jurisdictions. They are: (i) Jayawickrama v. Circle

16 K Stores, Case No. BC713699, filed on July 17, 2018 in Los Angeles Superior Court,

17 (ii) Naffaa v. Circle K Stores, Inc, Case No. 2:20-cv-00623-WBS-DB, filed on March

18 1, 2019 in San Bernardino Superior Court, removed to the United States District Court

19 for the Central District of California on April 8, 2019, and then transferred to this

20 District on March 23, 2020, and (iii) Rodriguez v. Circle K Stores, Inc., Case No.

21 RIC1901407, filed on February 11, 2019 in Riverside Superior Court, removed to the

22 United States District Court for the Central District of California on March 14, 2019,

23 and subsequently remanded to the Riverside Superior Court.

24        WHEREAS, plaintiffs in all four actions have been working together with the
25 Defendant in an effort to reach a global resolution of these cases. The parties in all

26 four actions attended a joint mediation session on November 19, 2019. Even though

27 the mediation session was not successful, the parties continued the mediation dialogue

28 with the assistance of the mediator. While the plaintiffs in all cases and Defendant

                             Case No. 2:18-cv-02430-JAM-AC
     Joint Stipulation to Remand the Case for Settlement Approval Purposes and Order
     Case 2:18-cv-02430-JAM-AC Document 41 Filed 11/02/20 Page 4 of 6


 1 were engaged in continued mediation efforts, they also agreed on the terms of a joint

 2 Belaire notice, should a settlement not occur.

 3        WHEREAS, on or about August 12, 2020, the parties in all four cases have
 4 reached a settlement in principle, which will result in a global class and representative

 5 settlement of these actions. On or about October 20, 2020, the parties agreed to the

 6 terms of the Memorandum of Understanding. The parties are in the process of drafting

 7 the long-form settlement documents.

 8        WHEREAS, as part of the settlement approval process, the parties agreed that
 9 this action should be remanded to Sacramento Superior Court so each of the three

10 other actions can be consolidated into this Action, which was the first-filed action, to

11 formulate a single-action in Sacramento Superior Court, so that the parties may jointly

12 seek global settlement approval in that court. The Parties agreed to remand this case

13 because at least two other actions are subject to the jurisdiction of the California

14 Superior Courts and cannot be consolidated into this Court.

15        THEREFORE, the Parties are now hereby stipulating that the action be
16 remanded to the Sacramento Superior Court. The Parties further request that the

17 current certification and discovery cut-off deadlines in the Swayzer action, set by the

18 Court on July 24, 2020 (Dkt. No. 39), be vacated.

19        The Parties further stipulate that each party shall bear its own attorneys’ fees
20 and costs with respect to the remand of this action pursuant to this stipulation and

21 Order.

22 IT IS SO STIPULATED.

23 Dated: October 28, 2020                  Respectfully submitted:
24                                          THE MARKHAM LAW FIRM
25                                          /s/ Lisa Brevard
                                            Lisa Brevard
26                                          Attorney for Plaintiff Swayzer
27                                          E-mail: lbrevard@markham-law.com

28 Dated: October 28, 2020                MCDERMOTT WILL & EMERY LLP
                             Case No. 2:18-cv-02430-JAM-AC
     Joint Stipulation to Remand the Case for Settlement Approval Purposes and Order
     Case 2:18-cv-02430-JAM-AC Document 41 Filed 11/02/20 Page 5 of 6


 1                                          /s/ Christopher A. Braham
 2                                          Christopher A. Braham
                                            Attorney for Defendant
 3                                          Email: cbraham@mwe.com
 4

 5
           I hereby certify that the content of this document is acceptable to Christopher
 6
     A. Braham, counsel for Defendant and that I have obtained Mr. Braham’s
 7
     authorization to affix his electronic signature to this document.
 8
     Dated: October 28, 2020          THE MARKHAM LAW FIRM
 9

10                                          /s/ Lisa Brevard
11                                          Lisa Brevard
                                            Attorney for Plaintiff
12                                          E-mail: lbrevard@markham-law.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             Case No. 2:18-cv-02430-JAM-AC
     Joint Stipulation to Remand the Case for Settlement Approval Purposes and Order
     Case 2:18-cv-02430-JAM-AC Document 41 Filed 11/02/20 Page 6 of 6


 1                                        ORDER
 2

 3        Having read and considered the foregoing Joint Stipulation, and good cause
 4 appearing, the Court hereby orders that this case be remanded to California

 5 Superior Court, County of Sacramento, for purposes of class action settlement

 6 approval. The Court further orders that the current class certification and discovery

 7 cut-off dates in this action be vacated.

 8

 9        IT IS SO ORDERED.
10

11   DATED: October 30, 2020           /s/ John A. Mendez
                                       THE HONORABLE JOHN A. MENDEZ
12
                                       UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                             Case No. 2:18-cv-02430-JAM-AC
     Joint Stipulation to Remand the Case for Settlement Approval Purposes and Order
